DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-25, received 11/4/2021, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
U.S. application 17/519347 filed on 11/4/2021 is the earliest filed application that discloses all of the limitations in claims 23-25 (interpreted to be drawn to the embodiments of new figures 18-20) and therefore is the earliest priority date given for the instant application.
Drawings
The drawings were received on 12/2/2021.  These drawings are unacceptable. The drawing amendments are not in compliance with 37 CFR 1.121(d) and MPEP 608.02(p). “FIG. 23” should be labeled “FIG. 20”, but pursuant to 37 CFR 1.121(d) each sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”. In the instant case, amending the label of figure 23 to be figure 20 would constitute a “Replacement Sheet”. For clarity of the record it would be best practice to follow the procedures below wherein a “replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.” 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The abstract of the disclosure is objected to because in the first line “Provided in a phase shifting device” does not make sense and should be changed to “a phase shifting device”.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/4/2021 was considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 recite the limitation “the at least one of the plurality of phase shifting devices”; Claim 7 recites the limitation “the first direction”; and Claim 9 recites the limitation “the second direction”.  There is insufficient antecedent basis for these limitations in the claims.
Claims 7-10 are rejected for inheriting the same deficiencies of the claim(s) from which they depend (e.g. Claim 6).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 28 of prior U.S. Patent No. 11,194,153 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-24 of U.S. Patent No. 11,194,153 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1-3 and 5-24 of U.S. Patent No. 11,194,153 B2.
Regarding claim 1 of the instant application, see at least claim 1 of U.S. Patent No. 11,194,153 B2.
Regarding claim 2 of the instant application, see at least claims 1 and 2 of U.S. Patent No. 11,194,153 B2.
Regarding claim 3 of the instant application, see at least claims 3 and 2 of U.S. Patent No. 11,194,153 B2.
Regarding claim 4 of the instant application, see at least claims 1 and 5 of U.S. Patent No. 11,194,153 B2.
Regarding claim 5 of the instant application, see at least claims 1 and 6 of U.S. Patent No. 11,194,153 B2.
Regarding claim 6 of the instant application, see at least claims 1 and 7 of U.S. Patent No. 11,194,153 B2.
Regarding claim 7 of the instant application, see at least claims 1, 7 and 8 of U.S. Patent No. 11,194,153 B2.
Regarding claim 8 of the instant application, see at least claims 1, 7 and 9 of U.S. Patent No. 11,194,153 B2.
Regarding claim 9 of the instant application, see at least claims 1, 7 and 10 of U.S. Patent No. 11,194,153 B2.
Regarding claim 10 of the instant application, see at least claims 1, 7, 11 and 12 of U.S. Patent No. 11,194,153 B2.
Regarding claim 11 of the instant application, see at least claims 1 and 13 of U.S. Patent No. 11,194,153 B2.
Regarding claim 12 of the instant application, see at least claims 1, 13 and 14 of U.S. Patent No. 11,194,153 B2.
Regarding claim 13 of the instant application, see at least claims 1, 13 and 15 of U.S. Patent No. 11,194,153 B2.
Regarding claim 14 of the instant application, see at least claims 1, 13 and 16 of U.S. Patent No. 11,194,153 B2.
Regarding claim 15 of the instant application, see at least claims 1, 13, 16 and 17 of U.S. Patent No. 11,194,153 B2.
Regarding claim 16 of the instant application, see at least claims 1, 13 and 18 of U.S. Patent No. 11,194,153 B2.
Regarding claim 17 of the instant application, see at least claims 1 and 19 of U.S. Patent No. 11,194,153 B2.
Regarding claim 18 of the instant application, see at least claims 1 and 20 of U.S. Patent No. 11,194,153 B2.
Regarding claim 19 of the instant application, see at least claims 1 and 21 of U.S. Patent No. 11,194,153 B2.
Regarding claim 20 of the instant application, see at least claims 1 and 22 of U.S. Patent No. 11,194,153 B2.
Regarding claim 21 of the instant application, see at least claims 1 and 23 of U.S. Patent No. 11,194,153 B2.
Regarding claim 22 of the instant application, see at least claims 1 and 24 of U.S. Patent No. 11,194,153 B2.
Allowable Subject Matter
Claims 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 23 and 25 are allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an apparatus including a plurality of stacked structures, each of the plurality of stacked structures comprising a metal layer and a first dielectric layer, the metal layer and the first dielectric layer being alternately stacked in a vertical direction; and
a plurality of second dielectric layers alternately disposed with the plurality of stacked structures in a horizontal direction,

wherein the first dielectric layer comprises a first material having a first dielectric constant and each of plurality of second dielectric layers comprises a second material having a second dielectric constant,
wherein the first material is different from the second material, and
wherein the second dielectric constant is greater than the first dielectric constant, as generally set forth in claim 23 or 25, the device including the totality of the particular limitations recited in claim 23 or 25.
Claim 24 depends from claim 23 and therefore is allowable for at least the same reasons as claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/25/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872